Citation Nr: 0725222	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06-16 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for rheumatoid 
arthritis of multiple joints, including the feet, ankles, and 
knees (also claimed as deformed bones).

3.  Entitlement to service connection for a stress fracture 
of the right foot.

4.  Entitlement to service connection for a deviated septum 
status post surgery.

5.  Entitlement to service connection for a deformed finger 
on the right hand.

6.  Entitlement to service connection for inguinal hernias, 
status post surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from November 
1976 to August 1992; with subsequent service in the Army 
National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2006, a 
statement of the case was issued in April 2006, and a 
substantive appeal was received in May 2006.   

The veteran presented testimony at a Board hearing in 
November 2006.  A transcript of the hearing is associated 
with the veteran's claims folder. 

In addition to the claims enumerated above, the veteran also 
perfected an appeal for a rating in excess of 10 percent for 
service connected tinnitus.  The veteran withdrew this claim 
by way of a November 2006 Statement in Support of the Claim 
(VA Form 21-2138).  

The issues of entitlement to service connection for 
rheumatoid arthritis and a deviated septum, as well as 
entitlement to a compensable rating for hearing loss, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A deformed right finger was not manifested during active 
duty service and is otherwise not related to such service.  

3.  Inguinal hernias were not manifested during the veteran's 
active duty service and are otherwise not related to service.


CONCLUSIONS OF LAW

1.  A deformed finger on the right hand was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Inguinal hernias were not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in August 2004 and October 2004.  In September 
2004 and October 2004, VCAA letters were issued to the 
appellant.  These letters effectively notified the appellant 
of what information and evidence is needed to substantiate 
his claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Since the September 2004 and October 2004 VCAA letters 
preceded the April 2005 RO rating decision, there is no 
defect with respect to the timing of the VCAA notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence is needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in September 2004 and October 2004 in which it 
advised the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Since the Board 
concludes below that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability ratings and effective dates to 
be assigned are rendered moot.  Nonetheless, the RO sent the 
veteran a March 2006 correspondence that fully complied with 
Dingess/Hartman.  

The Board notes that in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim. See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In the case of the veteran's deformed finger (right hand) and 
inguinal hernias, the Board finds that there are no findings 
attributed to these disabilities in the service medical 
records.  As such, there is no service related evidence to 
which a current disability can be causally linked.  As such, 
the Board finds that a medical examination or opinion is not 
necessary to properly adjudicate these claims.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records.  There is 
no indication of relevant, outstanding records which would 
support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, the 
Board concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Deformed finger (right hand)

The veteran testified at his November 2006 Board hearing that 
in the past 10-15 years, he has noticed that his finger drops 
down a little bit (five or ten degrees).  He did not identify 
which finger.  He admitted that there was no specific injury; 
and that it does not cause any pain or other problems.  

The Board notes that the veteran's service medical records 
reflect no findings attributed to a deformed right finger.  
His August 1992 separation examination and June 1996 periodic 
examination yielded normal findings.  In his August 1992 
Report of Medical History, he denied a bone, joint, or other 
deformity.  In his June 1996 Report of Medical History, he 
checked "yes" to a bone, joint, or other deformity; but 
only listed pes planus.  There was no indication of a 
deformed finger.

Assuming for the sake of argument that the veteran does now 
have some type of disability of a finger of the right hand, 
the preponderance of the evidence is against a finding that 
such disability was manifested during service or is otherwise 
related to service.  The negative service medical records are 
entitled to considerable weight and they do not include any 
reports of a finger disability of the right hand to support 
the veteran's contentions.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a deformed finger on the 
right hand must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).
 
Inguinal hernias

The veteran also testified at his November 2006 Board hearing 
that he noticed a small bulge a few years prior to leaving 
the military.  He didn't know what it was; and it didn't 
hurt, so he didn't worry about it.  Once he got out of 
service, the bulge began to get bigger.  He sought treatment 
at Charleston VA Medical Center in either 2000 or 2001 and 
was told that he had a hernia.  He admitted that he never 
reported the injury while he was in service or sought 
treatment for it.  It did not cause him any problems until 
approximately two years after leaving the service.    

The veteran's service medical records reflect no findings 
attributed to an inguinal hernia.  His August 1992 separation 
examination and June 1996 periodic examination yielded normal 
findings.  In his August 1992 and June 1996 Reports of 
Medical History, he denied a having a hernia.  

The post service medical records confirm hat the veteran was 
diagnosed with an inguinal hernia in November 2001, for which 
he underwent surgery in December 2001 (nine years after 
active duty service). 

However, in view of the service medical records which show no 
hernia(s) during service, the preponderance of the evidence 
is against a nexus to service.  The veteran's contentions 
regarding manifestations of a hernia during service are 
contradicted by the service medical records as well as his 
own statements given in connection with inservice 
examinations.  


ORDER

Entitlement to service connection for a deformed finger 
(right hand) is not warranted.  Entitlement to service 
connection for inguinal hernias is not warranted.  To this 
extent, the appeal is denied. 


REMAND

The Board notes that the veteran's most recent audiological 
examination was conducted in March 2005 (two years ago).  At 
the veteran's November 2006 Board hearing, he testified that 
his hearing has become worse since his most recent 
examination. While a new examination is not required simply 
because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  As such, the Board believes a current 
examination is necessary to allow for informed appellate 
review.  

With regard to the stress fracture of the right foot issue, 
service medical records do document treatment for a stress 
fracture in November 1976.  An October 2006 VA medical record 
refers to foot pain caused by arthritis.  Under these 
circumstances, the Board believes that VA examination is 
necessary along with a request for a medical etiology 
opinion.  38 C.F.R. § 3.159. 

Additionally, the Board notes that the RO denied the 
veteran's claim for service connection for a deviated septum 
post surgery on the basis that the deviated septum pre-dated 
service.  The veteran testified at he November 2006 Board 
hearing that he didn't have any problems breathing until he 
entered service.  His assertion is substantiated by the fact 
that the service medical records show no indications of any 
further problems until October 1979.  In November 1979, x-
rays revealed a generalized enlargement of the nasal 
turbinate bodies primarily on the left.  A March 1982 report 
reflects grossly enlarged left and middle turbinates.  In 
June 1982, the veteran had air fluid levels in the right 
maxillary sinus consistent with acute sinusitis; and in 
January 1983, he was diagnosed with vasomotor rhinitis.  
While the veteran certainly fractured his nose prior to 
service, he apparently was free of any symptoms until after 
he entered service.  The Board finds that the veteran is 
entitled to a VA examination for the purpose of determining 
the veteran's current symptoms and to determine if any 
increase in symptoms represents the natural progression of 
the disability or permanent aggravation in service due to 
service. 

Finally, at the veteran's November 2006 Board hearing, he 
testified that he was diagnosed with rheumatoid arthritis 
while in service and the medical staff performed tests and 
drew fluid out of the veteran's knees.  The Board notes that 
the service medical records reflect that he was diagnosed 
with rheumatoid arthritis in service.  Post service medical 
records also contain diagnoses of rheumatoid arthritis.  The 
veteran testified that VA clinicians are treating him for 
gout (for which he is already service-connected); but that 
they have told him that that he has "got other things going 
on" in addition to the gout (possibly rheumatoid arthritis).  
The record was held open in part because the veteran reported 
that he underwent an MRI of the knees at a VA medical 
facility in October 2006; and the MRI was thought to be 
probative to this issue.  The Board notes that the claims 
file contains medical records through December 2006; but 
there does not appear to be any record of the MRI.  The Board 
finds that the RO should make efforts to obtain the MRI 
report dated October 2006 and incorporate it with the claims 
file.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should try to obtain the most 
recent VA Medical Center treatment 
reports, specifically a report of an 
October 2006 MRI of the veteran's knees.  

2. The veteran should be scheduled for a 
VA audiological examination to ascertain 
the current severity of his service-
connected hearing loss.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  All examination findings 
should be clearly reported to allow for 
application of VA rating criteria.  

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the severity of the veteran's 
fractured deviated septum and whether the 
disability was aggravated by service.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to opine whether any 
increase in symptoms represents the 
natural progression of the disability or 
permanent aggravation due to service.  

4.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain whether there are any current 
residuals of the inservice stress 
fracture of the right foot.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
clearly report whether there are any 
current residuals of the inservice stress 
fracture of the right foot. 

5.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claims.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


